 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
                                                   ***
 9
     JERRY WHITE,                                           Case No. 3:04-cv-00412-GMN-CBC
10
                                          Petitioner,
11          v.                                              ORDER
12   HAROLD WICKHAM, et al.,
13                                     Respondents.
14
            Petitioner’s second unopposed motion for a ten-day extension of time (ECF No. 128) is
15
     granted. Petitioner will have until December 21, 2018, to file his reply to respondents’ answer to
16
     his amended successor petition for writ of habeas corpus.
17
            IT IS SO ORDERED.
18

19                      7
            DATED THIS ____         December 2018.
                            day of __________,
20

21                                                            GLORIA M. NAVARRO
                                                              UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                        1
